Citation Nr: 1500835	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-22 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post traumatic stress disorder (PTSD) with sleep disturbance and alcohol abuse.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served in active duty from October 1965 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Denver, Colorado, which granted service connection for PTSD with sleep disturbance and alcohol abuse, evaluated at 30 percent disabling, effective from December 29, 2009.  The Veteran has perfected a timely administrative appeal that challenges the 30 percent rating assigned for this disability.  (See Notice of Disagreement, dated March 2011; Statement of the Case, dated July 2012; Substantive Appeal (VA Form 9), dated August 2012).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in March 2014.  The hearing transcript is associated with the Veteran's paperless claims file.

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claims (Virtual VA and Veterans Benefits Management System (VBMS)).  VBMS does not contain any documents and Virtual VA contains the Board hearing transcript, a VA treatment record and other duplicative documents.


FINDINGS OF FACT

1.  From December 29, 2009, to November 1, 2010, the clinical signs and symptoms associated with the Veteran's PTSD with sleep disturbance and alcohol abuse more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From November 2, 2010, the clinical signs and symptoms associated with the Veteran's PTSD with sleep disturbance and alcohol abuse more nearly approximate occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD with sleep disturbance and alcohol abuse, from December 29, 2009, to November 1, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an initial rating of 50 percent, but no higher, for PTSD with sleep disturbance and alcohol abuse, from November 2, 2010, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the propriety of the initially assigned rating for the service-connected PTSD, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the March 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's VA treatment records and examination reports have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

The Veteran was afforded VA examinations, to include those conducted in November 2010 and June 2012, to determine the nature and severity of his disability.  The Veteran has not alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.

With respect to the Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the undersigned VLJ noted that the issue was entitlement to an initial rating in excess of 30 percent for PTSD with sleep disturbance and alcohol abuse.  The Veteran and his representative affirmed the issue under consideration as noted by the VLJ.  The Veteran's representative and the VLJ asked questions to draw out evidence in support of the Veteran's request for a higher disability rating.  The Veteran testified to why the Veteran's VA examinations were more reliable in their assessment of his disability as opposed to his VA treatment records.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

Thus, the Board finds that VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Applicable Law

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentages.  12 Vet. App. at 126.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function, however, will be expected in all instances.  38 C.F.R. § 4.21.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Veteran's PTSD with sleep disturbance and alcohol abuse has been rated under Diagnostic Code 9411 as 30 percent disabling.  The Board observes that psychiatric disabilities other than eating disorders are rated pursuant VA's General Rating Formula for Mental Disorders.

Under the formula, a 30 percent rating is warranted for PTSD when the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, 16 Vet. App. at 444.

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Id.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not determinative of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not dispositive of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Factual Background

The record evidence reflects that the Veteran has received continuous mental health treatment by VA, including two VA PTSD examinations - one in November 2010 and another in June 2012.

When the Veteran was seen by VA for a mental health triage in May 2010, the Veteran related that he has been struggling with symptoms of PTSD for many years, but has had no prior history of mental health or substance abuse treatments.  He was neatly groomed; polite with a broad range of affect; alert, oriented to time, place, person, and objects; and appropriately maintaining eye contact.  During the interview, the Veteran was anxious and had pressured speech.  The Veteran endorsed the current symptoms of nightmares, occasional auditory/visual hallucinations, anger spells, sleep disturbance, and persistent memories/thoughts of traumatic events from Vietnam.  He reported recent increase in nightmares, thoughts of combat and auditory/visual hallucinations related to combat.  He denied having any thoughts of past or present suicidal or homicidal ideation.  He reported being divorced but maintaining a close relationship with his two adult daughters.  He stated he was laid off in March from his profession of working as a printer due to a lack of business and now resided with his sister. 

A June 2010 VA initial mental health evaluation indicates that the Veteran was well groomed, well-nourished, and not exhibiting any unusual facial or body movements.  The Veteran was cooperative, friendly, alert, appropriately attentive, and oriented accurately in all spheres during the evaluation.  His speech was fluent and had a normal rate, tone, clarity, and volume.  His mood was euthymic with some anxious affect but congruent with mood.  He denied having current or any history of clear auditory/visual hallucinations or flashbacks.  The clinician found the Veteran's thought process was logical, linear, coherent, and goal directed with no unusual thought content, delusions, depersonalization, or obsessions.  Additionally, his insight and judgment were good and his recent and remote memory did not have obvious deficits.  The Veteran endorsed ongoing physiologic reactivity to sights and sounds reminding him of Vietnam or combat including nausea, shakiness, and dizziness.  He endorsed heavy alcohol use daily after returning from Vietnam until 5 years ago when he got a DUI.  The Veteran reported, at times, he feels lonely, sad and occasionally "depressed" in mood.  However, he denied feeling hopeless or ever having suicidal ideations.  He denies any problems with fatigue, apathy or anhedonia.  He denied ever experiencing any symptoms consistent with mania including mood elevation, euphoria, grandiosity, or decreased need for sleep.  He denied ever having any clear auditory/visual hallucinations.  He described getting up in the morning to ride his bike or go fishing.  He recounted having significant family support and satisfactory social relationships.  He stated he was retired and unemployed.  The evaluator assessed the Veteran with a GAF score of 59.

When the Veteran reported for a July 2010 VA mental health treatment visit, he was well groomed, cleanly dressed, and making appropriate eye contact.  He presented with a bright affect with some anxiety, but relational and pleasant.  He was oriented to time, place, person, and objects.  He spoke at a slightly increased rate, but with a normal tone and volume.  The clinician found the Veteran's mood was "ok" and displaying anxiety but a full range of affect.  The clinician observed the Veteran had a linear/logical thought process with no delusional thinking, fair insight and judgment, and an intact memory.  The Veteran endorsed symptoms including intrusive thoughts, flashbacks, nightmares, difficulty sleeping, and isolation.  He described previous history of alcohol abuse, but denied any current abuse.  He reported being unemployed but receiving retirement and unemployment incomes.  He reported taking his grandson fishing twice a week and being in a bowling league.  He denied having any suicidal and homicidal ideations or hallucinations and illusions.  The clinician assigned the Veteran a GAF score of 55.

During a September 2010 VA mental health treatment visit, the Veteran was well groomed, with a bright affect, and having a friendly and cooperative demeanor.  The clinician found the Veteran's thought process was logical and goal directed but vague at times, offering little clarification or detail.  The Veteran described riding his bike, going for walks, spending time with his kids and grandkids, fishing with his grandson, bowling in a league on Fridays, and going dancing.  The Veteran denied having suicidal and homicidal ideations or auditory/visual hallucinations.  The clinician found no evidence of psychosis or mania and assigned a GAF score of 54.

A September 2010 VA mental health medication treatment record reflects the Veteran's report of sleeping better but without improvement in mood or energy level.  He stated he still struggles with intrusive thoughts and continues to be hypervigilant but his nightmares are under much better control.  He reported having a hard time being around Vietnamese people but better able to tolerate crowds.  He described his mood and energy as being "pretty good".  He reported struggling with some depression and having attempted suicide once in the past but denied he would ever try this again as he saw what happened to his family when his brother committed suicide.  He stated he retired in March after running a printing press for 40 years and was receiving retirement from social security.  The clinician found the Veteran was alert and oriented to time, place, person, and objects.  He was well groomed, cooperative with the mental examination, and speaking at a normal rate.  The clinician described the Veteran's mood as "OK" with a good range of affect.  The clinician found the Veteran's thought process was linear with no evidence of psychosis, his insight and judgment were good, and his memory intact.  The Veteran denied having any hallucinations, illusions or suicidal ideation.  The clinician assigned a GAF score of 55.

When the Veteran reported for an October 2010 VA mental health treatment visit, he had a bright affect and apologized for his late arrival.  His thought process was logical and goal directed.  He described his latest nightmare and spoke about his 14 year old autistic grandson who he spends time with.  He reported looking forward to taking his grandson to a musical.  He denied having suicidal and homicidal ideation or auditory/visual hallucinations.

The November 1, 2010 VA compensation and pension examination concluded with a diagnosis of PTSD as a result of the Veteran's service stressors during the Vietnam War.  The Veteran reported having nightmares several times per month which recently was reduced by medication.  He stated he maintained social activities, like bowling on Fridays and long term social and family relationships.  He reported being retired.  A mental status examination showed the Veteran had no impairment of thought processes or communication.  The VA examiner observed, although the Veteran showed some sense of anxiety as he described his history, he maintained good eye contact and his behavior was appropriate.  He reported a history of anxiety, marked by hypervigilance, irritability towards people of Vietnamese descent if he hears them speaking and sleep disturbance with nightmares.  He reported no history of memory loss or impairment, panic attacks, no obsessive or ritualistic behavior.  The examiner did not observe the Veteran suffering from delusions or hallucinations; having suicidal or homicidal thoughts, ideation, plans or intent; or having an abnormal rate or flow of speech.  The Veteran did not show any cognitive impairment as his St. Louis University Mental Status (SLUMS) examination score was 27 out of 30.  The examiner found the Veteran has no impairment in impulse control and has the ability to maintain minimal personal hygiene and basic activities of daily living.  The examiner found the Veteran suffers from mild symptoms, including insomnia with nightmares, mild depressed mood and other symptoms of PTSD which have led to some difficulty in social functioning but did not lead to missed work or conflicts with peers or coworkers.  The examiner found his social functioning had been impaired over the years due to his maladaptive use of alcohol.  The examiner concluded the Veteran has occupational and social impairment due to mild or transient symptoms (mild and chronic) which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner evaluated the Veteran's GAF score at 61.

At a November 2010 VA mental health treatment visit, the Veteran was well groomed, with a bright affect, and on time for his appointment.  His mood was "OK" with a good range of affect.  He was cooperative with the mental examination and speaking at a normal rate.  He described his difficulty being around Vietnamese people and hearing the language or accent.  He reported taking his grandson to a musical which turned out to be special and enjoyable.  He remarked that he nearly cried watching his grandson enjoy it so much.  He reported having had one nightmare since his October 2010 visit.  He denied having any hallucinations, illusions or suicidal ideation.  The clinician found the Veteran was alert and oriented to time, place, person, and objects; had a linear thought process with no evidence of psychosis; had good insight and judgment; and had an intact memory.  The clinician assigned a GAF score of 55.

At a January 2011 VA mental health treatment visit, the Veteran was well groomed, pleasant, relational, and making appropriate eye contact.  His thought process was logical and goal directed.  He reported keeping busy with his siblings and extended family including grandchildren.  He denied having any hallucinations, illusions or suicidal ideation.

At a February 2011 VA mental health treatment visit, the Veteran was well groomed; speaking at a normal rate and tone; alert and oriented to time, place, person, and objects; and having a "pretty good" mood with a good range of affect.  He reported sleeping better with medication and having occasional flashbacks and nightmares about Vietnam.  He described his mood and energy as being good.  He reported trying to get back with his ex-girlfriend and was optimistic about this.  He described staying active by walking daily, bowling on Friday's, and seeing his daughters frequently.  The clinician found no evidence of hallucinations, illusions, or suicidal or violent ideations.  The Veteran's thought process was linear with no evidence of psychosis.  He showed good insight and judgment and an intact memory.  The clinician assigned a GAF score of 55.

When the Veteran was seen at a March 2011 VA mental health treatment visit, he was well groomed, relational, pleasant and cooperative.  The clinician observed no evidence of psychosis or mania.  The Veteran denied having suicidal and homicidal ideation or auditory/visual hallucinations.  The Veteran complained of having flashbacks, nightmares, and anxiety.

At an April 2011 VA mental health treatment visit, the Veteran was well groomed; speaking at a normal rate and tone; alert and oriented to time, place, person, and objects; and having a "pretty good" mood with a good range of affect.  He denied having hallucinations or illusions.  His thought process was linear with no evidence of psychosis.  He denied having suicidal or violent ideations.  The clinician found the Veteran to have good insight, judgment, and an intact memory.  The Veteran reported sleeping well at night but occasionally having nightmares.  He reported having problems with intrusive thoughts and occasional flashbacks with reminders when helicopters flew overhead - which happened fairly frequently where he lives.  He reported enjoying attending Rockies baseball games.  The clinician assigned a GAF score of 55.

At a May 2011 VA mental health treatment visit, the Veteran was well groomed, with a bright affect, relational, and pleasant.  His thought process was logical and goal directed with no evidence of psychosis or mania.  He reported experiencing flashbacks when he hears planes or helicopters outside and when he hears Vietnamese people speaking.  He stated he walked around the neighborhood lake as much as his knee allowed, spent time with sister - with whom he lives, and spent time with his daughters and grand-children.  He denied having suicidal and homicidal ideation or auditory/visual hallucinations.  

At a July 2011 VA mental health treatment visit, the Veteran was well groomed; speaking at a normal rate and tone; alert and oriented to time, place, person, and objects; and having a "kind of down" mood with a fair range of affect.  He denied having hallucinations or illusions.  His thought process was linear with no evidence of psychosis.  He denied having suicidal or violent ideations.  The clinician found the Veteran to have good insight, judgment and an intact memory.  He reported sleeping fairly well with his nightmares down to once every three to four weeks.  He stated he also experienced flashbacks and hypervigilance.  He also noted he was having trouble getting his unemployment.  He described going fishing, going out to an entertainment center, and watching movies with his grandson, and enjoying these activities.  The clinician assigned a GAF score of 55.

When the Veteran reported for his October 2011 and January 2012 VA mental health treatment visits, he was well groomed; speaking at a normal rate and tone; alert and oriented to time, place, person, and objects; and having an "ok" mood with a fair range of affect.  At both VA treatment visits, he denied having hallucinations, illusions, and suicidal or violent ideations.  Both clinicians found the Veteran's thought process was linear with no evidence of psychosis, insight and judgment was good, and memory was intact.  At the October 2011 treatment visit, he reported going off of his psychotropic medications for about a week due to knee surgery and experienced increased sleep disturbances and nightmares.  He stated he is back taking his medication and back at his usual baseline.  He described being hypervigilant, having an exaggerated startle response, and having difficulties being around Orientals because they trigger his intrusive thoughts.  At the January 2012 treatment visit he reported having nightmares every two to three weeks, being able to sleep through the night, and having occasional flashbacks and hypervigilance.  Both clinicians assigned a GAF score of 55.

At a June 2012 VA mental health treatment visit, the Veteran was well groomed; speaking at a normal rate and tone; alert and oriented to time, place, person, and objects; and having an "ok" mood with a fair range of affect.  He denied having hallucinations or illusions.  His thought process was linear with no evidence of psychosis.  He denied having suicidal or violent ideations.  The clinician found the Veteran to have good insight, judgment and an intact memory.  He reported, about a month prior, his daughter's boyfriend had hanged himself.  This caused him to struggle with his sleep for a week or so afterwards because his memories were stirred up.  He described being a little more anxious than usual.  He reported struggling with intrusive thoughts and nightmares and having flashbacks almost daily.  The clinician assigned a GAF score of 55.

The Veteran presented for the June 2012 VA examination casually dressed and was courteous to the examiner.  The examination report reflects the Veteran's account of enjoying bike riding and bowling, going to the gym to work out, regularly attending church and being able to be out in a crowd, unless there are Vietnamese people around.  He indicated he avoids being around any Vietnamese people, war movies, and news of Afghanistan.  He reported being retired.  He stated he had difficulty reacting to stress and typically withdraws or becomes irritable.  He described noticing peripheral visual hallucinations related to his PTSD and seeing shadows move in the corner of his eye.  He recounted sleeping eight to nine hours a night with the aid of prescription medications.  The Veteran denied significant symptoms associated with depression including decreased interest, motivation, or energy; denied manic-like symptoms such as impulsivity, grandiosity, or flight of ideas; denied overt psychotic symptoms such as auditory or visual hallucinations or paranoia; and denied any obsessive, ritualistic, or inappropriate behavior.  He reported having several panic attacks per week.  Mental status examination revealed no impairment of thought processes or communication.  He was oriented to person, place and time.  His SLUMS score was 27 out of 30, showing no impairment of cognitive functioning.  His rate and flow of speech were normal.  He had no loose associations or flight of ideas and no history of or current experiences of delusions or hallucinations.  His mood and affect were normal.  The Veteran denied any history of or current suicidal or homicidal thoughts, ideation, plans or intent.  The Veteran reported persistently re-experiencing recurrent and distressing recollections, intense psychological distress at exposure to internal or external cues, and physiological reactivity on internal or external cues that symbolize or resemble an aspect of his traumatic events.  The Veteran described making persistent efforts to avoid thoughts, feelings or conversations associated with the trauma; avoiding activities, places or people that arouse recollections of the trauma; and having feelings of detachment or estrangement from others.  The examiner found the Veteran's persistent symptoms included irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner also found the Veteran had symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, and difficulty in adapting in stressful circumstances, including work or a work like setting.  The examiner found he was able to maintain his finances, his personal hygiene and other basic activities of daily living.  The examiner concluded the Veteran has occupational and social impairment with reduced reliability and productivity.  The examiner assigned the Veteran a GAF score of 56.


Analysis

The Board has considered whether staged ratings under Fenderson, are appropriate for the Veteran's service-connected PTSD and finds that staged ratings are appropriate - a 30 percent rating for the period prior to November 1, 2010, and a 50 percent rating for the period after November 1, 2010.

Period prior to November 1, 2010

In May 2010, the Veteran was seen for the first time for a VA mental health triage where he related his struggles with symptoms of PTSD and reported no prior history of mental health or substance abuse treatments.  The Veteran's VA treatment records and evaluation prior to November 1, 2010, do not show there were PTSD symptoms to warrant a rating higher than 30 percent.

The record evidence does not show the Veteran had occupational and social impairment with reduced reliability and productivity due to his PTSD symptoms.  In June 2010, the Veteran reported feeling occasionally depressed but denied any problems with fatigue, apathy, or anhedonia, and denied ever experiencing any symptoms of mania to include mood elevation, euphoria, and grandiosity.  He described his mood as "OK" in September 2010 but at the same time stated he did not finding improvement in mood or energy level from his medication.  Thus, the record evidence shows the Veteran had disturbances of motivation and mood.

At his VA treatment visits, the Veteran's affect was described as having a "broad range" in May 2010 and a "good range" in September 2010, being anxious but congruent with mood in June 2010, having a "full range" in July 2010, and being bright in July, September, and October 2010.  These clinical descriptions of the Veteran's affect show he did not have a flattened affect.

The May 2010 VA clinician noted the Veteran had pressured speech but also noted the Veteran was polite.  In June and July 2010, the Veteran's speech was described as fluent and normal in tone and volume.  In September 2010, the clinician observed that the Veteran was vague at times and offered little clarification or detail.  However, his speech was not noted as being circumstantial, circumlocutory, or stereotyped. 

The Veteran described being hypervigilant and not being able to be around Asians - and in particular Vietnamese people - because they would cause him to recollect his past experiences and cause physiologic reactivity like nausea, shakiness, and dizziness.  The Veteran's symptoms are compatible to panic attacks but their frequency was not noted. 

The VA clinicians observed the Veteran's memory to not have any obvious deficits in June 2010 and to be intact in July and September 2010.  As such, the Veteran did not show any impairment of short-and long-term memory.  In addition, the VA clinicians found the Veteran's insight and judgment to be fair in July 2010 and good in June and September 2010.  Thus, the Veteran did not have impaired judgment or impaired abstract thinking. 

The Veteran reported being divorced.  In June 2010, the Veteran recounted having significant family support and satisfactory social relationships.  In subsequent VA treatment visits, he described maintaining a close relationship with his two adult daughters, spending time and doing activities with his grandchildren, being involved in a bowling league, going dancing and fishing, and attending major league baseball games.  Accordingly, he did not demonstrate a difficulty in establishing and maintaining effective work and social relationships

The VA treatment reports and evaluation are silent on whether the Veteran had difficulty in understanding complex commands.  Therefore, after considering the Veteran's PTSD symptoms found by the VA clinicians and their impact on the Veteran's occupational and social impairment, the Board finds the Veteran's symptoms do not meet the criteria for a 50 percent rating.

Furthermore, the record evidence does not show the Veteran suffered from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  He has at all times denied currently having suicidal ideation and presented himself well groomed and cleanly dress for his VA treatment visits and examination.  The Veteran did not describe having any obsessional rituals and none were observed by the VA clinicians.  The VA clinicians did not note any problems with the Veteran's speech or the contents thereof.  The Veteran described numerous relationships he maintains with family and in a social setting.  The Veteran was relational and pleasant to the VA clinicians and even apologized for being late for an appointment.  In June 2010, the Veteran stated he had physiologic reactions like nausea, shakiness, and dizziness when he was around Asians but these were not near-continuous panic attacks.  The Veteran did not have not near-continuous depression as he stated he felt sad and occasionally "depressed".  Thus, a rating for a 70 percent rating is not warranted.

The record evidence does not shows the Veteran suffered from total occupational and social impairment.  The VA clinicians found the Veteran was well groomed and nourished, had a pleasant and relational behavior, had an intact memory, and was oriented to time, place, and person.  The clinicians observed the Veteran's thought process was logical and linear without delusional thinking.  The Veteran's behavior toward the VA clinicians was noted to be polite and he denied having any suicidal or homicidal ideations.  In May 2010 the Veteran reported occasionally experiencing audio/visual hallucinations but since then consistently denied experiencing hallucinations.  Therefore, a total disability rating is not warranted. 

The Board notes that the Veteran's GAF scores reflect moderate symptoms as they were between 54 and 59 from May to November 1, 2010.  In summary, the Board finds that the record evidence demonstrates that the Veteran has not met the criteria for a disability rating higher than 30 percent prior to November 1, 2010.

Period after November 1, 2010

The November 1, 2010 VA examination revealed the Veteran suffers from mild symptoms, including insomnia with nightmares, mild depressed mood and other symptoms of PTSD leading to difficulty in social functioning.  In addition, the examiner found the Veteran's social functioning had been impaired over the years due to his maladaptive use of alcohol.  Moreover, beginning in March 2011, the Veteran complained of having flashbacks, nightmares, and anxiety to his VA mental health treatment providers.  In April and May 2011, he reported having problems with intrusive thoughts and occasional flashbacks with reminders of Vietnam when helicopters flew overhead, which happened fairly frequently where he lived.  In July 2011 the Veteran reported having a "kind of down" mood and only a fair range of affect.  He reported experiencing flashbacks and hypervigilance.  At his October 2011, January 2012 and June 2012 VA mental health treatment visits, the Veteran continued to display only a "fair range" of affect.  In October 2011, he stated having difficulties being around "Orientals" because they trigger his intrusive thoughts.  In June 2012, he reported struggling with his sleep because his daughter's boyfriend hanged himself and this event caused the Veteran's intrusive memories to be stirred up and he reported having nearly daily flashbacks.  The Veteran's June 2012 PTSD examination revealed the Veteran was persistently re-experiencing recurrent and distressing recollections, intense psychological distress at exposure to internal or external cues, and physiological reactivity on internal and external cues that symbolize or resemble an aspect of the traumatic event.  The June 2012 VA examiner found the Veteran's symptoms included irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  Moreover, he found the Veteran had depressed mood, anxiety, suspiciousness, panic attacks more than once a week and difficulty in adapting in stressful circumstances.  Accordingly, the Board finds, beginning on November 2, 2010, the Veteran has met the criteria for a 50 percent disability rating.  

The Veteran's examinations do not show there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran denied having any suicidal ideation during his VA treatment visits after November 2010 and during his June 2012 VA examination.  Thus, the record evidence shows the Veteran does not have suicidal ideation.

The November 2010 and June 2012 VA examiners did not observe and the Veteran did not report any obsessional rituals which interfered with routine activities.  The VA clinicians and examiners found the Veteran spoke at a normal speed, tone and volume - albeit at times anxiously - and his thought process was logical and goal oriented.  The Veteran has always reported for his VA treatment visits and examinations well groomed.  However, he testified that he has difficulty adapting to stressful circumstances like running a printing press and will now only assist in operating a printing press.  See Board Hearing Transcript p. 13.  Accordingly, the record evidence shows the Veteran has normal speech with logical and goal oriented thought process, does not neglect his personal appearance and hygiene but does have difficulty adapting to stressful circumstances.

The Veteran has not demonstrated near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The Veteran reported that he is hypervigilant and that he feels depressed "at times".  He also reported getting agitated when around "Orientals" or Vietnamese people and when he hears them speaking.  The Veteran suffers from intermittent agitation and depression, not near continuous.  His coping mechanism is to avoid being near or around Asians so as to prevent his agitation and allow him to function independently, appropriately or effectively.  Moreover, the VA examiners found that the Veteran was capable of managing his financial affairs.  In this respect, although the Veteran has some limitations, the evidence shows he is able to function independently, appropriately and effectively.

The Veteran is able to establish and maintain effective relationships.  The Veteran reported to VA clinicians and examiners that he had a good relationship with his siblings, two daughters and his grandchildren.  He has a particularly deep relationship with his autistic grandson with whom he goes fishing regularly and goes out to entertainment centers, movie theaters, and a musical show.  The Veteran testified that he has disagreements with his siblings and there exists sibling rivalry but he described the relationships as "...family is family, if something happens, somebody dies, we get together then."  See Board Hearing Transcript p. 16. Moreover, the Veteran testified he got married in September 2013 to someone he has known for over 14 years and who knew of his PTSD struggles.  Thus, the record evidence shows the Veteran is able to establish and maintain effective relationships.

As the Veteran does not have obsessional rituals; illogical, obscure or irrelevant speech; an inability to function independently, appropriately, and effectively; an inability to maintain his personal care; and an inability to establish and maintain effective relationships, the criteria for a 70 percent rating have not been met.

Further, the Veteran does not have total occupational and social impairment.  However, the VA examiners found the Veteran is able to function satisfactorily with normal routine behavior, self-care, and conversation.  He has not complained of delusions or hallucinations.  And there is no evidence of inappropriate behavior, of the Veteran hurting himself or others, inability to perform daily living activities, or memory loss for names of close relatives, own occupation, or own name.  Accordingly, the criteria for a 100 percent rating have not been met.

The Veteran's GAF scores since November 1, 2010 were between 55 and 61.  These GAF scores reflect moderate symptoms and corroborate a 50 percent disability rating, but not higher.  In summary, the Board finds that the record evidence demonstrates that the Veteran has not met the criteria for a disability rating higher than 50 percent since November 1, 2010.

Other Considerations

The above-noted determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation for a determination of whether an extra-schedular rating is warranted.  Id. 

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology.  As discussed above, the Veteran's predominant subjective and objective PTSD symptoms impact his ability to sleep at night, cause anxiety and hypervigilance, and limit his social and occupational functions.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  Further, as noted, the rating schedule provides a higher rating based on evidence demonstrating more severe impairment.

Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel' of the claim for benefits for the underlying disability).  However, the Veteran has reported to both the November 2010 and June 2012 VA examiners that he was retired.  Additionally, he testified at the Board hearing that he was working 30 hours at a print shop and that he was employed through a temporary hiring agency which specializes in placing their temporary workers in the printing industry.  He does not allege, and the record does not show, that his service-connected disability has rendered him unemployable at any time during the course of the appeal.  Therefore, further consideration of a TDIU is not necessary.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD with sleep disturbance and alcohol abuse, from December 29, 2009, to November 1, 2010, is denied. 

Subject to the laws and regulations governing the payment of monetary benefits, entitlement to an initial 50 percent rating, but no higher, for PTSD with sleep disturbance and alcohol abuse, from November 2, 2010, is granted.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


